Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear if polyether groups are required to be present in formula (I) or not.  The siloxane is specifically referred to as a polyethersiloxane, such that it appears that polyether groups are required.  On the other hand, R2 allows for “at least one” radical be the cyclic group of formula (II) and at least one embraces all.  From the specific definition of R2 it appears that all of the groups can be of formula (II) such that no polyether groups are required.  Clarification is required.
	For prior art purposes the Examiner is interpreting the claims as requiring some polyether groups such that R2 is a mixture of polyether and the group of formula (II).
	The definition of “a” is confusing.  It is unclear if the “or” modifies all three ranges.  Furthermore it is unclear what weight to give the first definition when the second and third definitions cover the entire breadth of the “b” values.  
	In claim 4 the word “are” should be placed prior art “based on”.
	In claim 9 it is unclear what is embraced by “superacidic” and how this differs from acidic.
	Note that supra regarding the definition of “a” as it currently applies.
	In claim 10 there is a reference to formula (III) with no structure shown.
	In claim 16 it is unclear what weight to give “possibly already present”.
	In claim 20 the term “and” should be present before “allyl groups” to form the Markush group.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This ratio is smaller than that in claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 16, 18 to 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over de Montigny et al.
	Initially, the Examiner acknowledges that de Montigny et al. do not specifically show the polyethersiloxane of formula (I) in claim 1.  The basis for this rejection lies in the fact that de Montigny et al. anticipate the process by which the claimed polyether-siloxane is prepared such that it would follow that the product that is prepared by the claimed method will likewise be prepared by the same method in the prior art.  
	de Montigny et al. teach the preparation of a SiOC branched polyethersiloxane as shown in, for instance, in column 1, lines 50 and on.  This is the same as formula (I) with the exception of the at least one R2 radical being of formula (II) requirement.
	See the reactant in column 2, lines 20 to 30, which corresponds to the reactant (IV) in claim 9.  See also the precursor in column 16, line 10 and that in Examples 1 and 2.  While it is unclear what is intended by the term superacidic in claim 9, note that the siloxanes in de Montigny et al. are prepared in the presence of a sulphonic acid and have acetic acid or even residual perfluorobutanesulphonic acid functional groups such that these are clearly acidic polysiloxanes.  This acidic siloxane is reacted with a poly-ether having an –OH group and meeting the claimed polyetherol reactant.  See column 
	Thus de Montigny et al. fully meet the process of claim 9 and it follows that, if the process in de Montigny et al. is the same as that claimed, then the resulting product will inherently be the same.  As such claims 1 and 9 are inherently met by the teachings of de Montigny et al.  When applicant claims a composition, in this case the polyethersilox-ane of claim 1, in terms of a property or characteristic (such as the radical of formula (II)) and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.  See MPEP 2112 (III).
	For claims 10 and 11 again see the polyether reactant in column 3, line 45, and that used in the working examples.
	For claim 12 note that a 1:1 molar ratio of –OH reactant to acetoxy groups is used in the working examples such that when the only reactant is an –OH polyether (as in the case when all R2 groups in the siloxane on column 1, line 52, are polyethers as shown in column 1, line 65) a 1:1 molar ratio would have been immediately envisioned and/or obvious.
	For claim 13 see column 4, line 23, and the working examples which show a temperature of 70oC.
	For claims 14 and 15 note that the reaction occurs as NH3 is passed.
	For claim 16 note that toluene is used in Example 1 and solvents in general are taught in column 4, line 16.
	For claim 18 note that the working examples and the siloxane precursor in column 16, line 10, meet these requirements.
	For claim 20 again see column 3, lines 45.
	
	As can be seen, not only is the general process of claim 9 fully met by Montigny et al. but so are the dependent and preferred claims.  This lends even further evidence of the inherent presence of the R2 group of formula (II) in the siloxane prepared by de Montigny et al.

	For claim 4 again see column 3, line 45.
	For claims 5 and 6 note that column 4, lines 32 and on, teach the use of these siloxanes as foam stabilizers.
	For claim 7 note that the product produced therein is defined solely by the poly-ethersiloxane of claim 1 such that the method of producing such a product is inherently met be de Montigny et al. as noted above.  Note too that the soft foam blocks prepared in the working examples meet the requirement of producing a product that is a construction material composition.  See also column 1, lines 14 to 16.
	For claim 8 note that column 1, line 15, teaches such copolymers as an additive in a paint which meets the requirement of process of cleaning and care of hard surfaces, as paint will be applied to a clean, hard surface.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over de Montigny et al.
	While column 4, lines 15 and on, teach the presence of a solvent this also teach-es that the preferred reaction conditions can be adapted to the particular requirements and thus can deviate from that specifically taught.  With this in mind one having ordinary skill in the art would have found the exclusion of a solvent to have been obvious, particularly in reactions in which it is not necessary, in an effort to reduce potential health hazards or irritants from the reaction system.  In this manner one having ordinary skill in the art would have found a reaction without solvent to have been obvious over the teachings in de Montigny et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/28/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765